Exhibit 10.1

 

LOGO [g310735image001.jpg]

AMENDMENT NO. 1 TO LOAN AGREEMENT

This Amendment No. 1 (the “Amendment”) dated as of February 28, 2012, is between
Bank of America, N.A. (the “Bank”) and Schmitt Industries, Inc. (the
“Borrower”).

RECITALS

A. The Bank and the Borrower entered into a certain Loan Agreement dated as of
February 13, 2009 (together with any previous amendments, the “Agreement”).

B. The Bank and the Borrower desire to amend the Agreement.

AGREEMENT

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meaning given to them in the Agreement.

2. Amendments. The Agreement is hereby amended as follows:

2.1 In Paragraph 1.1 (a), the amount “$1,000,000.00” is changed to
“$2,000,000.00,”

2.2 In Paragraph 1.2, the date “March 1, 2012” is changed to “March 1, 2014”.

2.3 In Paragraph 4.1 (a), the ratio “.375” is changed to “.50”.

2.4 The following Paragraph 6.8 is hereby added:

“6.8 Environmental Information. A completed Bank form Environmental
Questionnaire”.

3. Representations and Warranties. When the Borrower signs this Amendment, the
Borrower represents and warrants to the Bank that: (a) there is no event which
is, or with notice or lapse of time or both would be, a default under the
Agreement except those events, if any, that have been disclosed in writing to
the Bank or waived in writing by the Bank (b) the representations and warranties
in the Agreement are true as of the date of this Amendment as if made on the
date of this Amendment, (c) this Amendment does not conflict with any law,
agreement, or obligation by which the Borrower is bound, and (d) if the Borrower
is a business entity or a trust, this Amendment is within the Borrower’s powers,
has been duly authorized, and does not conflict with any of the Borrower’s
organizational papers.

4. Effect of Amendment. Except as provided in this Amendment, all of the terms
and conditions of the Agreement, including but not limited to the Dispute
Resolution Provision, shall remain in full force and effect.

5. Counterparts. This Amendment may be executed in counterparts, each of which
when so executed shall be deemed an original, but all such counterparts together
shall constitute but one and the same instrument.

6. Statutory Notice. Under Oregon law, most agreements, promises and commitments
made by the Bank concerning loans and other credit extensions which are not for
personal, family or household purposes or secured solely by the Borrower’s
residence must be in writing, express consideration and be signed by us (Bank)
to be enforceable.

 

TextBarCodeAmendment to Loan Agreemen   - 1 -  



--------------------------------------------------------------------------------

This Amendment is executed as of the date stated at the beginning of this
Amendment.

 

Bank of America, N.A.

By:

 

  /s/ Ross Beaton

  Ross Beaton, Senior Vice President BORROWER(S): Schmitt Industries, Inc.

By:

 

  /s/ James A. Fitzhenry

  James A. Fitzhenry, President

By:

 

  /s/ Jeffrey T Siegal

  Jeffrey T Siegal, Chief Financial Officer and Treasurer

 

TextBarCodeAmendment to Loan Agreement   - 2 -  